DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 210-218,223-231,236 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S.Pat. # 10,548,068) in view of Dearman et al (U.S.Pub. # 2014/0006496).
             Regarding claims 210,223, Lee et al disclose a first device (200 of fig. 43) that is configured to perform operations comprising: determining that a second device (300 of fig. 43) is configured to provide a processing capability to the first device (S4320 of fig. 43); communicating with the second device (S4330 of fig. 43); and receiving the processing capability from the second device (S4340 of fig. 43).  Lee et al fail to disclose selecting the second device that is configured to provide the processing capability to the first device. Dearman et al disclose selecting the second device that is configured to provide the processing capability to the first device (para. 0053-0054). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Dearman et al in the system of Lee et al in order to provide improved mechanism by which an appropriate device can be selected for sharing content with users.
              Regarding claims 211,224, Dearman et al disclose wherein said determining comprises wirelessly determining; wherein said selecting comprises selecting from a plurality of devices each one of which is configured to provide the processing capability to the first device; wherein said communicating comprises wirelessly communicating; and/or wherein said receiving comprises wirelessly receiving (para. 0053-0054).  
                  Regarding claims 212,225, Lee et al disclose wherein said determining and/or said communicating comprises communicating using a wireless Bluetooth link and/or a wireless WIFI link (line 3-5 of col. 9).  
                   Regarding claims 213,226, Dearman et al disclose wherein said determining comprises detecting and/or identifying the presence of the second device that is configured to provide the processing capability (para. 0053-0054).  
                    Regarding claims 214,227, Lee et al disclose wherein the first device comprises a smartphone and wherein the second device comprises a smartphone (line 26-35, col. 7).  
                    Regarding claims 215,228, Lee et al disclose wherein the first device is proximate to the second device (line 1-5, col. 9).  
                    Regarding claims 216,229, Lee et al disclose wherein said proximate comprises a distance of 100 feet or less (line 1-5 of col.9 implies that the distance must be within this parameters).  
                    Regarding claims 217,230, Lee et al disclose wherein said communicating comprises using frequencies that are mutually exclusive to frequencies allocated for cellular communications (it is noted that the frequency used in BLE, WIFI AND NFC protocol is different than the frequency used in the cellular communication disclosed in Lee et al).  
                    Regarding claims 218,231, Dearman et al disclose wherein said selecting the second device comprises selecting two distinct devices (para. 0053-0054).  
                    Regarding claim 236, Lee et al disclose wherein said proximate comprises a distance of 10 feet or less (line 1-5 of col.9 implies that the distance must be within this parameters).  

Allowable Subject Matter
Claims 219-222,232-235 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416